Citation Nr: 0946785	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1949 to 
December 1952 and from October 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is likely attributable to noise 
exposure during military service.

2.  The Veteran has tinnitus that is likely related to 
military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result 
of disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2009).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that some of the Veteran's service 
treatment records (STRs) are unavailable and presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  As such, VA's duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet App. 250, 252 (1993); citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran contends that his currently diagnosed bilateral 
hearing loss and tinnitus are attributable to his time spent 
in the military.  Specifically, he stated that while 
stationed at Fort Bliss, Texas, he sustained acoustic trauma 
due to weapons training, which consisted of firing 50 caliber 
machines guns without any hearing protection.   He noted that 
ever since service, he has been unable to understand low 
tones or whispered speech if there is talking in the 
background.  The Veteran stated that he developed constant 
bilateral tinnitus in 1949 while on active duty, and has 
experienced constant tinnitus since.  See Veteran's 
statements in September 2005 and at the March 2006 and 
September 2009 VA examinations.  The Veteran's DD Form 214 
shows that he was assigned to Battery D, 443rd AAA Battalion 
(SP).

The Veteran's separation examinations dated in November 1952 
and January 1955, both contained whispered voice examinations 
revealing hearing acuity of 15/15.

An August 1992 private audiological evaluation was only 
submitted in chart form but showed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
55
LEFT
15
10
10
60
65

These decibel readings are approximated because only a graph 
was submitted.

The May 1994 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
55
LEFT
25
15
10
55
65

Pure tone threshold averages were 31.3 for the right ear, and 
36.3 for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.  The 
audiologist diagnosed the Veteran with normal hearing from 
250 to 2000 Hz, which became moderate sensory neural hearing 
loss at 3000 Hz to 8000 Hz.  The left ear showed normal 
hearing from 250 Hz to 2000 Hz, which became moderate to 
severe sensory hearing loss from 2000 Hz to 8000 Hz.  
Regarding tinnitus, the Veteran reported its onset in 1950, 
and noted that it was constant in both ears.  No opinion was 
provided regarding whether or not his hearing loss or 
tinnitus was related to military service.

The record contains two statements from fellow service 
members attesting to the fact that the Veteran was exposed to 
noise from firearms while in the military.  A January 2006 
statement from a fellow service member, R.M., noted that the 
Veteran was his squad leader during part of the period from 
1950 through 1952, and stated that he could attest to the 
proximity of the Veteran to the firing of 50 caliber machine 
guns and 37 millimeter canons.  R.M. noted that the sound 
made by these weapons caused everyone to experience ringing 
in their ears on a regular basis, and stated his belief that 
the in-service noise exposure was the cause of the Veteran's 
present loss of hearing.  Another statement from A.G., Jr., 
noted that he was in the 443rd AAA BNSP with the Veteran for 
three years.  A.G. noted that he was a sergeant at the same 
time as the Veteran, and stated that one of their 
responsibilities was to qualify men by firearm practice 
sessions.  A.G. noted that the practice sessions exposed them 
to intense and excessive firing of weapons that consisted of 
50 caliber machine guns, a 37 millimeter canon, and M1 
rifles.  A.G., Jr. expressed his belief that with this 
excessive exposure it should be expected that anyone could 
have some hearing loss.  See January 2006 statement from 
A.G., Jr.

The Veteran was afforded a VA examination in March 2006.  At 
this examination, the audiologist noted that the earliest 
pure tone hearing test is dated in 1992, and showed 
clinically normal right ear hearing thresholds from 250 to 
2000 Hz with mild to moderate hearing loss at 3000 to 4000 
Hz.  The left ear thresholds were clinically normal from 250 
to 2000 Hz with a moderately severe loss at 3000 and 4000 Hz.  
The audiologist noted that two discharge physical 
examinations dated in November 1952 and January 1955 were in 
the record and revealed normal hearing.  The March 2006 
report also noted that the Veteran had military noise 
exposure from weapons training and anti-aircraft weapons 
training, and noted non-occupational noise exposure limited 
to a .22 caliber rifle, which the Veteran noted he stopped 
firing after 1958.  The Veteran reported the onset of his 
tinnitus after firing machine guns at Fort Bliss during 
training.  The examiner diagnosed the Veteran with bilateral 
normal to severe sensorineural hearing loss, and stated that 
he could not determine the etiology of the Veteran's hearing 
loss and tinnitus without resorting to speculation.

A January 2009 letter by M.P., M.S. of Branson Ear, Nose, and 
Throat diagnosed the Veteran with slight sloping to severe 
sensorineural hearing loss between 250 Hz and 8000 Hz in the 
right ear, and a slight to moderately severe sensorineural 
hearing loss in the left ear.  The audiologist opined that 
the Veteran's hearing loss and tinnitus were at least as 
likely as not the result of acoustic trauma he experienced 
during military service.  However, the audiologist, M.P., 
provided no rationale or explanation to support her opinion.  

The Veteran was afforded another VA examination in September 
2009.  At this examination, the Veteran reported in-service 
noise exposure from weapons training and anti-aircraft 
weapons training.  The Veteran also described post-service 
employment as a dock worker with loading over-the-road 
trucks, and he reported some limited fire arms exposure but 
none in the last 40 years, and use of lawn equipment such as 
mowers.  The Veteran reported constant bilateral tinnitus, 
and stated that he first noticed tinnitus in November 1949.

The September 2009 VA audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
70
LEFT
15
20
20
65
70

Pure tone threshold averages were 36.25 in the right ear and 
43.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The audiologist diagnosed the 
Veteran with normal to severe bilateral sensorineural hearing 
loss.  The audiologist, R.M., after reviewing the private and 
VA medical records opined that the Veteran's currently 
diagnosed hearing loss and tinnitus were at least as likely 
as not related to military service.  The examiner noted that 
although her opinion was based on speculation, the opinion 
was obtained through careful examination of prior service and 
medical records, combined with clinical experience and 
expertise.  Regarding hearing loss, the examiner reasoned 
that although the entrance and separation examinations both 
indicated whispered voice tests within normal limits, 
whispered voice tests are historically considered insensitive 
to high frequency hearing loss and cannot be considered valid 
for ruling out a hearing loss in the high frequencies.  
However, the audiologist also noted that the Veteran had an 
occupational noise exposure history, noting that he was a 
dock worker and participated in a hearing conservation 
program; and noted that he did not seek treatment for hearing 
loss until 1992, 37 years after separation from the military.  

Regarding tinnitus, the examiner stated that the Veteran had 
consistently stated that he noticed tinnitus in November 
1949, and noted that tinnitus had been mentioned on 
examinations in the past.  The examiner noted that although 
the Veteran recalled visiting sick call for ringing in his 
ears, and sudden hearing loss, no sick call records mentioned 
tinnitus or hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, the Veteran is currently diagnosed with bilateral 
sensorineural normal to severe hearing loss and the record 
reveals subjective complaints of tinnitus.  Regarding 
continuity of symptomatology, the first documented complaints 
of tinnitus is in a May 1994 VA examination, and the earliest 
documented loss of hearing acuity is found in a 1992 private 
audiological examination.  However, the Veteran has 
consistently reported a loss of hearing acuity immediately 
following his repeated in-service firearm drill practices, 
and he also reported the onset of tinnitus during service, 
noting that he has experienced ringing in his ears ever since 
his in-service noise exposure.  In this regard, the Board 
notes that the Veteran is competent to describe in-service 
exposure to loud noises (see Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002)), and further, the record contains 
lay statements from fellow service members A.G., Jr. and 
R.M., both of whom participated in practice drills with the 
Veteran and described witnessing the Veteran involved in 
firearm drill sessions with 50 caliber machine guns.  Lastly, 
the September 2009 audiologist opined that it was at least as 
likely as not that the Veteran's hearing loss and tinnitus 
were related to his military service, explaining that 
although the Veteran's STRs showed normal whispered voice 
examinations in November 1952 and January 1955, whispered 
voice tests are historically considered insensitive to high 
frequency hearing loss (which is the type of hearing loss the 
Veteran is diagnosed with) and cannot be considered valid for 
ruling out a hearing loss in the high frequencies.  In terms 
of tinnitus, the September 2009 VA audiologist reasoned that 
the Veteran had consistently stated that he noticed tinnitus 
in November 1949, and that he had visited sick call for 
ringing in his ears.  

The only other medical opinion of record supports the 
September 2009 examiner's conclusion that the Veteran's 
currently diagnosed hearing loss and tinnitus are at least as 
likely as not related to military service.  See January 2009 
private audiogram.  The January 2009 and September 2009 
medical opinions stand uncontradicted.

Although the September 2009 audiologist initially noted that 
her opinion was based on speculation, she also stated that 
her opinion was rendered after a thorough and careful 
examination of prior service and medical records, combined 
with clinical experience and expertise.  The Board notes that 
any medical opinion regarding the onset of disease requires a 
certain amount of conjecture.  What is required for a 
probative medical opinion is for the medical professional who 
has acquired clinical experience and expertise to render a 
competent opinion with a rationale after thoroughly reviewing 
the record.  The Board finds that this has been accomplished.

In summary, the Board finds that a grant of service 
connection is warranted based on evidence of in-service 
acoustic trauma, shown by lay statements from the Veteran and 
fellow soldiers with whom he served, coupled with the 
Veteran's statements regarding continuity of symptomatology 
since service and the fact that both the January 2009 private 
audiologist and September 2009 VA audiologist opined that the 
Veteran's hearing loss and tinnitus were at least as likely 
as not related to military service.  There is no other 
medical opinion of record which contradicts or calls into 
question these two opinions.  Therefore, based on the above 
analysis, and providing the Veteran the benefit of the doubt, 
(see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board 
finds that service connection for bilateral hearing loss and 
tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


